Name: 83/30/EEC: Council Decision of 24 January 1983 authorizing the automatic renewal or continuance in force of certain friendship, trade and navigation treaties and similar agreements concluded between Member States and non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-03

 Avis juridique important|31983D003083/30/EEC: Council Decision of 24 January 1983 authorizing the automatic renewal or continuance in force of certain friendship, trade and navigation treaties and similar agreements concluded between Member States and non-member countries Official Journal L 032 , 03/02/1983 P. 0029 - 0039*****COUNCIL DECISION of 24 January 1983 authorizing the automatic renewal or continuance in force of certain friendship, trade and navigation treaties and similar agreements concluded between Member States and non-member countries (83/30/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the automatic renewal or continuance in force of the friendship, trade and navigation treaties and similar agreements concluded by Member States was last authorized by Decision 82/502/EEC (2); Whereas the Member States concerned have again requested authorization for the automatic renewal or continuance in force of provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and similar agreements listed in the Annex, in order to avoid interrupting their commercial relations with the non-member countries concerned as based on such agreements; Whereas, however, most of the matters covered by these provisions of national treaties and agreements will in future be governed by Community agreements; whereas authorization should be given only in respect of matters not covered by Community agreements; whereas such authorization does not, therefore, absolve the Member States from the obligation of avoiding and, where appropriate, eliminating any incompatibility between such treaties and agreements and the provisions of Community law; Whereas the provisions of the treaties and agreements to be automatically renewed or maintained in force must not, furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have stated that the automatic renewal or continuance in force of these treaties and agreements would not be such as to constitute an obstacle to the opening of Community commercial negotiations with the relevant non-member countries; whereas they are willing to transfer the commercial fields covered by current bilateral agreements to such Community agreements as it is proposed to negotiate; Whereas, at the conclusion of the consultation provided for in Article 2 of Decision 69/494/EEC, it was established, as the aforesaid statements by the Member States confirm, that the relevant treaties and bilateral agreements will not, during the period under consideration, contitute an obstacle to the implementation of the common commercial policy; Whereas, nevertheless, the Member States concerned have stated that they would be willing to adapt and, if necessary, terminate those treaties and agreements should it be found, during the period under consideration, that the automatic renewal or continuance in force of the provisions thereof relating to matters covered by Article 113 of the Treaty hinder the implementation of the common commercial policy; Whereas the treaties and agreements involved contain termination clauses requiring a period of notice of between three and 12 months; Whereas, therefore, there is no reason for not authorizing the automatic renewal or continuance in force, until 31 December 1984 of the provisions in question, HAS ADOPTED THIS DECISION: Article 1 The provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and similar agreements listed in the Annex hereto may be automatically renewed or maintained in force until 31 December 1984 as regards those areas not covered by agreements between the Community and the non-member countries concerned in so far as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 1983. For the Council The President H. W. LAUTENSCHLAGER (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 230, 5. 8. 1982, p. 19.